In three related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from so much of an order of disposition of the Family Court, Kings County (Lim, J.), dated January 6, 2003, as, upon a fact-finding order of the same court dated September 5, 2002, made after a hearing, finding that she neglected the subject children, placed the children with the Administration for Children’s Services until November 14, 2003. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the notice of appeal from the fact-finding order is deemed a premature notice of appeal from the order of disposition (see CPLR 5520 [c]); and it is further,
Ordered that the appeal from so much of the order of disposition as placed the children with the Administration for Children’s Services until November 14, 2003, is dismissed as academic, as the period of placement has expired (see Matter of *374Christina C., 3 AD3d 564 [2004]; Matter of Sam G.; 294 AD2d 363 [2002]; Matter of Jacqueline S., 284 AD2d 398 [2001]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, supra; Matter of Bianca C., 309 AD2d 932 [2003]; Matter of Alexis B., 292 AD2d 604 [2002]).
The mother has not raised any nonfrivolous issues in her supplemental pro se brief. The Family Court’s finding of neglect against the mother due to drug abuse is supported by the testimony and by documentary evidence adduced at the hearing (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]; Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73 [1995]; Matter of Sidney S., 292 AD2d 534 [2002]; Matter of Krewsean S., 273 AD2d 393 [2000]). S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.